The rule governing cases of this kind is declared to be:
"A motorman [or engineer] who sees a dog on or dangerously near the track ahead is entitled to act, or to refrain from acting, upon the presumption that it will get out of the way in time to avoid danger, or that it will not move into danger, provided there is nothing in the circumstances to indicate to a reasonably prudent operative that the dog is helpless to extricate itself from danger, or that it is indifferent to its surroundings." Ala. City G.  A. Ry. Co. v. Lumpkin, 195 Ala. 290
-294, 70 So. 162, 164, and authorities there cited.
In the instant case, according to the testimony of plaintiff's witness, the dog was trotting along in the middle of defendant's track, ahead of the engine, apparently indifferent to its surroundings, and far enough ahead of the engine to have avoided death, if it had been warned of the danger. The engineer did not sound any alarm or slacken speed. The engineer admits seeing the dog, but claims to have blown the whistle and slowed the speed of the train. The question of negligence was one of fact for the court, and we are not prepared to say from this record that its finding was clearly error.
We find no error in the record, and the judgment is affirmed.
Affirmed. *Page 75